DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/20/2021 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claim 1-2 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-2 and 4 of U.S. Patent No. 10,928,567 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose: “A light-emitting device comprising: a light-transmitting substrate; a plurality of light-emitting units provided on a first surface of the substrate away from each other, each light-emitting unit comprising a light-transmitting first electrode, a light- reflective second electrode, and an organic layer located between the first electrode and the second electrode; a light-transmitting region which is located between the light-emitting units, and through which light is transmitted in a thickness direction; and an optical filter that overlaps the light-transmitting region and does not overlap the plurality of light-emitting units or overlaps a surface of the plurality of light-emitting units on an opposite side to a light emission surface”.  Claim 1 of the present application merely broaden the scope of the patent 10,928,567’s claim 1 by eliminating limitations “ a light-transmitting holding member located on a second surface side of the substrate to hold the substrate; wherein the optical filter is located between the substrate and the holding member, or overlaps a surface of the plurality of light emitting units on an opposite side to a light emission surface a transmittance of visible light of a substrate holding region of the holding member which overlaps the substrate is higher than a transmittance of visible light of a peripheral region of the holding member which is located around the substrate holding region, and a transmittance of visible light transmitted through the substrate holding region, the optical filter, and the light-emitting device is equal to or greater than 80% and equal to or less than 120% of the transmittance of visible light of the peripheral region”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

2.	Claim 3 is rejected as being double-patented over claim 3 of US Patent 10,928,567 since both claims disclose an edge of the second electrode extends to an outside of the light-emitting unit, and an edge of the optical filter overlaps a region of the second electrode which is located outside the light-emitting unit.

3.	Claim 4 is rejected as being double-patented over claim 3 of US Patent 10,928,567 since both claims disclose a light-transmitting sheet member provided with the optical filter, wherein the optical filter is provided in a region of the sheet member which overlaps at least a portion of the light-transmitting region and is not provided in a region of the sheet member which overlaps at least a portion of the light-emitting unit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim recites “…, a second light-transmitting region (106) that overlaps neither the insulating layer (182) nor the second electrode (130),…”  However, Figure 6 shows “a second light –transmitting region 106” that overlaps the “insulating layer 182”.  An appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.(KR-10-2015-0015278 A of record).
Regarding to claim 1, Kim discloses a transparent OLED display device, in Figure 5, comprising an OLED provided with a first electrode layer (for example: the anode layer 14) patterned separately for each pixel region on a lower substrate (20) on which a thin film transistor is formed, an organic layer (12) formed on the first electrode layer (14), and a second electrode layer (for example: the cathode layer 16) formed on the organic layer (12)(paragraph [0027]); a feature in which the first electrode layer (14) is formed from a material that reflects light (para.[0029]); and the outer surface of the lower substrate (20), which is for display panel (2), has a photochromic material layer (10) adhered thereto in the form of a filter and, as shown in fig.6, the photochromic material layer (10) can be formed so as to only correspond to a transparent area (TA)(para.[0030]). That is the “lower substrate 20”, “second electrode layer 16”, “first electrode layer 14”, “organic layer 12”, “transparent areas TA”, and “photochromic material layer 10” in the invention disclosed in Kim respectively correspond to the “light-transmitting substrate”, “light-transmitting first electrodes”, “light reflecting second electrodes”, “organic layer”, “light-transmitting regions”, and “first optical filters” of claim 1 invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(KR-10-2015-0015278 A of record), as applied to claim 1 above, in view of Kodama et al.( JP 2011-228249 of record).
Kim discloses the light-emitting device according to claim 1 with the second electrode and optical filter.  However, Kim does not expressly disclose wherein an edge of the second electrode extends to an outside of the light-emitting unit, and an edge of the optical filter overlaps a region of the second electrode which is located outside the light-emitting unit.  Kodama et al. discloses a transmissive color OEL display device wherein an insulating film (interlayer insulating film) 24 transmits light (para. [0064]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Kodama et al. to the device of Kim et al. for purpose of for demarcating a light-emitting unit.  How to specifically shape and arrange the insulating layer, second electrodes, light-transmitting regions, and optical filters is a design matter that could be determined by a person skilled in the art, as appropriate, and no exceptional difficulty can be found in determining this matter so as to arrive at the delimiting feature set forth in claim 2.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(KR-10-2015-0015278 A of record), as applied to claim 1 above, in view of Kawamura et al.( JP 2006-054200 A of record).
Kim discloses the light-emitting device according to claim 1 with the second electrode and optical filter.  However, Kim does not expressly disclose wherein a light-transmitting sheet member provided with the optical filter, wherein the optical filter is provided in a region of the sheet member which overlaps at least a portion of the light-transmitting region and is not provided in a region of the sheet member which overlaps at least a portion of the light-emitting unit.  Kawamura et al. disclose a light-emitting module, light-emitting device and teaches, in paragraphs [0028] and [0029], indicates that accurate alignment is possible when a first glass substrate 24 having filter layers formed thereon and a second substrate 25 having an organic light-emitting layer formed thereon are superimposed on each other. Accurate alignment of pixel display parts and filters in a display device is common technical knowledge.  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Kawamura et al. to the device of Kim et al. for purpose of forming a light-emitting device.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(KR-10-2015-0015278 A of record), as applied to claim 1 above, in view of Yamazaki et al.(US 2013/0009194).
Kim discloses the light-emitting device according to claim 1 with the second electrode and optical filter.  However, Kim does not expressly disclose wherein an edge of the second electrode extends to an outside of the light-emitting unit, and an edge of the optical filter overlaps a region of the second electrode which is located outside the light-emitting unit.  Yamazaki et al. disclose a light-emitting module, light-emitting device and teaches, in Figure 2, an edge of the second electrode (151a or 152a) extends to an outside of the light-emitting unit (150a), and an edge of the optical filter (121a) overlaps a region of the second electrode (151a or 152a) which is located outside the light-emitting unit (150a)(see Figure 2 and its associated texts).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Yamazaki et al. to the device of Kim et al. for purpose of forming a light-emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571) 272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/Primary Examiner, Art Unit 2872